SUBORDINATION AGREEMENT


THIS SUBORDINATION AGREEMENT (this “Agreement”) is executed by and among LOTHIAN
OIL INC. (“Subordinated Lender”) and UNITED HERITAGE CORPORATION and UHC NEW
MEXICO CORPORATION (collectively, “Borrower”) and Sterling Bank, a Texas state
chartered bank (“Senior Lender”), dated June 16, 2006, to be effective as of
March 31, 2006.
 
RECITALS:
 
A.  Borrower executed a promissory note dated October 7, 2005, made payable to
the order of Subordinated Lender in the original principal amount of
$4,000,000.00 (the “Subordinated Note”). The Subordinated Note evidences a
$4,000,000.00 extension of credit from Subordinated Lender to Borrower pursuant
to that certain Secured Credit Agreement dated effective October 7, 2005 (the
“Subordinated Credit Agreement”).
 
B.  Borrower, Subordinated Lender, and certain other affiliates of Borrower and
Senior Lender entered into an Amended and Restated Credit Agreement dated the
same date as this Agreement (as amended, restated, or supplemented, the “Credit
Agreement”) under which Senior Lender has agreed to extend credit to Borrower
and certain other affiliates of Borrower in the form of a revolving credit
facility.
 
C.  As an inducement and a condition to Senior Lender extending credit to
Borrower, Senior Lender has required that Subordinated Lender agrees to the
terms and conditions of and execute and deliver, this Agreement.
 
AGREEMENTS:
 
In consideration of the mutual covenants and promises of this Agreement, and for
other consideration, the receipt and adequacy of which are hereby acknowledged,
Borrower, Subordinated Lender and Senior Lender agree as follows:
 
1.  Definitions. Unless otherwise defined in this Agreement or unless the
context requires otherwise, each capitalized term used in this Agreement has the
meaning given such term in the Credit Agreement. As used in this Agreement:
 
Debt means (without duplication), for any Person, (a) all obligations required
by GAAP to be classified upon such Person’s balance sheet as liabilities,
(b) liabilities to the extent secured (or for which and to the extent the holder
of the Debt has an existing right, contingent or otherwise, to be so secured) by
any Lien existing on property owned or acquired by that Person, (c) capital
leases and other obligations that have been (or under GAAP should be)
capitalized for financial reporting purposes, and (d) all guaranties,
endorsements, letters of credit, and other contingent liabilities with respect
to Debt or obligations of others. For purposes hereof, the Debt of any Person
shall include the Debt of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which such
Person is a general partner or a joint venturer, unless such Debt is expressly
made non-recourse to such Person.
 
 
 

--------------------------------------------------------------------------------

 
Debtor Relief Laws means Title 11 of the United States Code, as amended from
time to time, and any and all applicable laws regarding liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, suspension of payments, insolvency,
reorganization, or similar laws affecting the rights of creditors generally, as
in effect from time to time and as hereafter amended.
 
Event of Default means an “Event of Default” under and as defined in the Credit
Agreement.
 
GAAP means generally accepted accounting principles of the Accounting Principles
Board of the American Institute of Certified Public Accountants and the
Financial Accounting Standards Board that are applicable from time to time.
 
Governmental Authority means nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, administrative tribunal, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of, or pertaining to, government.
 
Person means any individual, partnership, limited partnership, corporation,
limited liability company, business trust, joint stock company, trust,
unincorporated association, joint venture, syndicate, Governmental Authority or
other entity or organization of whatever nature.
 
Senior Debt means the “Obligations” under and as defined in the Credit
Agreement.
 
Senior Loan Documents means the Credit Agreement, the Senior Security Documents,
the promissory note evidencing the Senior Debt, and all related agreements,
documents and instruments.
 
Senior Security Documents is defined in Section 2.
 
Subordinated Debt means the principal of and interest on the Subordinated Note
and all other Debt of Borrower to Subordinated Lender, whether direct, indirect,
fixed, contingent, liquidated, unliquidated, joint, several, or joint and
several, now or hereafter existing, due or to become due whether evidenced in
writing or not, together with all costs, expenses, and attorneys’ fees incurred
in the enforcement or collection thereof, and including, without limitation,
interest thereon after the commencement of any proceedings under any Debtor
Relief Laws.
 
Subordinated Loan Documents means the Subordinated Credit Agreement, the
Subordinated Note and the Subordinated Security Documents.
 
Subordinated Note means that certain promissory described in the first recital
above.
 
Subordinated Security Documents is defined in Section 2.
 
 
2

--------------------------------------------------------------------------------

 
2.  Subordination. Until the Senior Debt is paid in full and the Credit
Agreement has been irrevocably terminated, (a) any payment or distribution in
respect of the Subordinated Debt is and shall be expressly junior and
subordinated in right of payment to all amounts due and owing upon all Senior
Debt outstanding from time to time, (b) except as expressly provided in Section
3 hereof, Subordinated Lender may not receive or accept any payment in any form
with respect to the Subordinated Debt and (c) any liens or security interests
now or hereafter securing payment of any and all Subordinated Debt, including,
without limitation, in connection with those certain security instruments
securing the Subordinated Debt described on Exhibit B attached hereto
(collectively the “Subordinated Security Documents”), are expressly subordinated
to the liens and security interests now or hereafter securing the Senior Debt,
including, without limitation, in connection with that certain Deed of Trust and
other security instruments securing the Senior Debt described on Exhibit A
attached hereto (collectively the “Senior Security Documents”), which Senior
Security Documents cover all assets now owned and hereafter-acquired of
Borrower; in each case, including all other notes and security instruments
executed in connection therewith, and each amendment, extension, refinancing,
restatement or other modification thereof. The Subordinated Lender hereby agrees
that they will not obtain additional liens or security interests on assets of
any Borrower to secure the Subordinated Debt other than pursuant to the
Subordinated Security Documents described on Exhibit B attached hereto. The
scheduled maturity date under the Subordinated Note may not be sooner than three
(3) months after the maturity date of the Senior Debt.
 
3.  Payment on Subordinated Debt.
 
(a)  If, but only if, the Interest Payment Conditions (as hereinafter defined in
this Section 3) are satisfied, Borrower may pay Subordinated Lender accrued
interest payments (but not payments of principal) on the Subordinated Note
pursuant to the terms thereof (the “Permitted Interest Payments”). The term,
“Interest Payment Conditions,” as used herein, means that: (i) no Default or
Event of Default (as such terms are defined in the Credit Agreement) has
occurred and is continuing, and (ii) no Default or Event of Default would result
from the making of any such Permitted Interest Payment. If the Interest Payment
Conditions are not satisfied with respect to any calendar month, such that the
Permitted Interest Payments attributable to such calendar month may not be made
pursuant to this Agreement, then such Permitted Interest Payments shall continue
to be an obligation of Borrower to Subordinated Lender subject to the terms of
this Agreement. If the Interest Payment Conditions are not satisfied with
respect to any calendar month, resulting in the Permitted Interest Payments for
that month not being made, then at the end of any subsequent calendar month, if
the Interest Payment Conditions are satisfied based on a cumulative calculation
that includes all unpaid Permitted Interest Payments, then the sum of the unpaid
Permitted Interest Payments for all such previous calendar months may be paid.
Principal payments may not be made until the Senior Debt is paid in full and the
Senior Credit Agreement has been irrevocably terminated.
 
(b)  If Subordinated Lender receives any payment or distribution in respect of
the Subordinated Debt, or any part thereof, in violation of this Agreement,
Subordinated Lender shall hold any amount so received in trust for Senior Lender
and will promptly turn over such payment to Senior Lender, in the form received
(with any necessary endorsements), to be applied to the Senior Debt.
 
 
3

--------------------------------------------------------------------------------

 
4.  Proceedings Against Borrower or any Guarantor. Until the Senior Debt is paid
in full and the Credit Agreement irrevocably terminated, Subordinated Lender may
not, without the consent of the Senior Lender (which consent will not reasonable
withheld),
 
(a)  exercise any remedies, or commence any action or proceeding (or join with
any other creditor in commencing any action or proceeding, including an action
or proceeding under any Debtor Relief Law) to recover all or any part of the
Subordinated Debt from Borrower or from any guarantor of the Subordinated Debt
or any Subsidiary of Borrower or
 
(b)  exercise any remedies, or commence any action or proceeding against
Borrower or any assets of Borrower to foreclose, levy or realize against any
assets of Borrower, including, without limitation, pursuant to the Subordinated
Security Documents, or otherwise take any action or pursue any remedies which
are available to the Senior Lender under Senior Security Documents.
 
5.  Waiver and Subrogation. Subordinated Lender hereby waives and agrees not to
assert against Senior Lender any rights which a guarantor or surety of Debt of
any Borrower could assert. Notwithstanding the immediately preceding sentence,
nothing in this Agreement shall cause Subordinated Lender to be deemed or
treated as a guarantor or surety. Subordinated Lender shall be subrogated, to
the extent of any amounts required to be paid over to Senior Lender pursuant to
the terms of this Agreement, to all rights of Senior Lender to receive any
payments or distributions applicable to the Senior Debt; provided, however, that
Subordinated Lender may not enforce such rights until all of the Senior Debt has
been paid in full and the Credit Agreement has been irrevocably terminated.
 
6.  Debtor Relief Laws. In the event of any proceedings under any Debtor Relief
Laws involving Borrower (other than in the capacity of a creditor), Subordinated
Lender may, to the extent applicable, and at Senior Lender’s request shall, file
any claims, proofs of claim, or other instruments of similar character necessary
to (a) have its claim allowed, or (b) enforce the obligation of Borrower, in
each case with respect to the Subordinated Debt. If Subordinated Lender does not
file such claim, proof of claim or other instrument of similar character within
20 days prior to the bar date or other deadline for filing such claim, proof of
claim, or instrument, Senior Lender may, as attorney-in-fact for Subordinated
Lender, with full power of substitution, and Subordinated Lender hereby appoints
Senior Lender attorney-in-fact for Subordinated Lender, file any such claim,
proof of claim, or other instrument of similar character on behalf of
Subordinated Lender.
 
7.  Acceleration. Without limiting in any manner the subordination as set forth
in Section 2, if any Senior Debt becomes due and payable by acceleration or upon
its final maturity, no payment or distribution shall thereafter be made on
account of the Subordinated Debt until all Senior Debt has been paid in full and
the Credit Agreement has been irrevocably terminated.
 
8.  No Impairment. Senior Lender may, at any time and from time to time, without
the consent of or notice to Subordinated Lender, without incurring
responsibility to Subordinated Lender, and without impairing or releasing any of
Senior Lender’s rights, or any of the obligations of Subordinated Lender under
this Agreement:
 
 
4

--------------------------------------------------------------------------------

 
(a)  change the amount, manner, place, or terms of payment, or change or extend
the time of payment of or renew or alter all or any part of the Senior Debt or
amend, modify, supplement, or restate, any of the Loan Documents in any manner
whatsoever;
 
(b)  sell, exchange, release, or otherwise deal with all or any part of any
property pledged or mortgaged to secure all or any part of the Senior Debt;
 
(c)  release anyone liable in any manner for the payment or collection of all or
any part of the Senior Debt;
 
(d)  exercise or refrain from exercising any rights against the Borrower, any of
it Subsidiaries and others; and
 
(e)  apply any sums, by whomsoever paid or however realized, to the Senior Debt.
 
Subordinated Lender agrees that if Senior Lender agrees to any sale, exchange,
release, or transfer of all or any part of any property pledged or mortgaged to
secure all or any part of the Senior Debt, such sale, exchange, release, or
transfer shall be made free of any liens or security interests securing the
Subordinated Debt. Subordinated Lender further agrees to execute any and all
documents or instruments requested by Borrower or Senior Lender to evidence the
release of any such liens and security interests of Subordinated Lender.
 
9.  Evidence of Subordination. The Subordinated Lender will:
 
(a)  cause all Subordinated Debt to be evidenced by a note, debenture or other
instrument evidencing the Subordinated Debt;
 
(b)  cause any such note, debenture, or instrument evidencing the Subordinated
Debt to include a conspicuous written statement or legend to the effect that
such note, debenture, or other instrument is subordinated to the Senior Debt in
favor of Senior Lender in the manner and to the extent set forth in this
Agreement;
 
(c)  any and all security instruments securing the Subordinated Debt to include
a conspicuous written statement or legend to the effect that such security
instrument is subordinated to the Senior Security Documents in favor of Senior
Lender in the manner and to the extent set forth in this Agreement; and
 
(d)  mark the books of Subordinated Lender to show that the Subordinated Debt is
subordinated to the Senior Debt in the manner and to the extent set forth in
this Agreement. The Subordinated Lender and Borrower may not amend, extend,
refinance or otherwise modify the Subordinated Note without Senior Lender’s
prior written consent and will execute any and all other instruments necessary
as required by the Senior Lender to subordinate the Subordinated Debt to the
Senior Debt as herein provided.
 
10.  Other Agreement. Notwithstanding anything to the contrary set forth in this
Agreement, the Subordinated Security Instruments or in the Senior Loan
Documents, the junior liens and security interests evidenced by the Subordinated
Security Documents are hereby approved by Senior Lender as a “Permitted Lien”
under the Credit Agreement.
 
 
5

--------------------------------------------------------------------------------

 
11.  Attorneys’ Fees. If either Subordinated Lender or Senior Lender employs an
attorney or attorneys to enforce or defend its rights under this Agreement, such
Lender shall be entitled to recover from Borrower its court costs, reasonable
attorneys’ fees, and other costs of enforcement.
 
12.  Acceptance Waiver. Notice of acceptance of this Agreement is hereby waived.
 
13.  Amendment. Neither the Subordinated Note, Subordinated Credit Agreement nor
the Subordinated Security Documents may be amended, extended, renewed, or
replaced without the prior written consent of the Senior Lender.
 
14.  Counterparts. This Agreement may be executed in any number of counterparts
with the same effect as if all signatories had signed the same document. All
counterparts must be construed together to constitute one and the same
instrument. This Agreement may be transmitted and signed by facsimile and shall
have the same effect as manually-signed originals and shall be binding on all
parties. In making proof of this Agreement, it shall not be necessary to produce
or account for more than one such counterpart.
 
15.  Binding Effect. This Agreement is binding upon Senior Lender and
Subordinated Lender and their respective successors and assigns.
 
16.  Assignment. Until all the Senior Debt is paid in full and the Credit
Agreement irrevocably terminated, Subordinated Lender covenants and agrees that
it will not sell, assign, or otherwise transfer its security interests under the
Subordinated Security Documents executed in favor of Subordinated Lender nor
sell, assign or otherwise transfer or further encumber the Subordinated Debt,
any part thereof, or any interest therein unless the assignee agrees to be bound
by this Agreement. Senior Lender’s rights under this Agreement may be assigned
in whole or in part in connection with any partial or complete assignment or
transfer of the Senior Debt.
 
17.  Choice of Law. THIS AGREEMENT MUST BE CONSTRUED, AND ITS PERFORMANCE
ENFORCED, UNDER TEXAS LAW.
 
[Signatures appear on the following page.]
 


 
6

--------------------------------------------------------------------------------

 


EXECUTED as of the date set out in the Preamble.
 

       
STERLING BANK,
a Texas state chartered bank
        By:   /s/ Daniel G. Steele  

--------------------------------------------------------------------------------

Daniel G. Steele  
Senior Vice President

 
 
 
 
 
LOTHIAN OIL INC.
       
By:  
/s/ C. Scott Wilson
 

--------------------------------------------------------------------------------

C. Scott Wilson
 
Chief Financial Officer

 

       
UNITED HERITAGE CORPORATION
       
By:
/s/ C. Scott Wilson
   

--------------------------------------------------------------------------------

C. Scott Wilson
   
Chief Executive Officer and President

 
 
 
 
 
UHC NEW MEXICO CORPORATION
       
By:  
/s/ C. Scott Wilson
 

--------------------------------------------------------------------------------

C. Scott Wilson
 
Chief Executive Officer and President

   

Signature Page to Subordination Agreement
 
 

--------------------------------------------------------------------------------

 



EXHIBIT A




Amended and Restated Credit Agreement dated June 16, 2006, effective as of March
31, 2006


Revolving Note in the amount of $20,000,000 dated June 16, 2006, effective as of
March 31, 2006


Security Agreement, Pledge and Financing Statement dated June 16, 2006,
effective as of March 31, 2006


Amendment to and Ratification of Security Agreement, Pledge and Financing
Statement dated June 16, 2006, effective as of March 31, 2006


Deed of Trust, Mortgage, Assignment of Production, Security Agreement and
Financing Statement dated June 16, 2006, effective as of March 31, 2006


Ratification of and Amendment to Deed of Trust, Mortgage, Assignment of
Production, Security Agreement and Financing Statement dated June 16, 2006,
effective as of March 31, 2006


Stock Pledge Agreement from United Heritage Corporation dated June 16, 2006,
effective as of March 31, 2006


Stock Pledge Agreement from Lothian Oil (USA) Inc. dated June 16, 2006,
effective as of March 31, 2006


Amendment and Ratification to Stock Pledge Agreement from Lothian Oil Inc. dated
June 16, 2006, effective as of March 31, 2006


 

Exhibit A
 
 

--------------------------------------------------------------------------------

 



EXHIBIT B
 


 
Secured Credit Agreement dated October 7, 2005
 
Term Note in the face amount of $4,000,000 dated October 7, 2005
 
Deed of Trust, Mortgage, Assignment of Production, Security Agreement and
Financing Statement dated October 7, 2005
 
 

 
 
Exhibit B

--------------------------------------------------------------------------------

 
 